Citation Nr: 1313250	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-34 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for congestive heart failure, to include as secondary to service-connected type II diabetes mellitus and/or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962 and from October 1963 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) following a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

In March 2013, prior to the issuance of a decision by the Board, a statement was received from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of entitlement to service connection for congestive heart failure.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to service connection for congestive heart failure has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2012).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for congestive heart failure.  He perfected his appeal of that issue in September 2007.  In March 2013, after the claim was certified to the Board but prior to the issuance of a decision, the Veteran, in response to a letter notifying him of his scheduled video hearing, stated that he wished to withdraw his appeal.  The Veteran's representative also submitted a statement indicating that the Veteran desired to withdraw his current appeal.  

The Board finds that the Veteran has withdrawn his appeal before the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to service connection for congestive heart failure.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of that issue.  


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


